UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* LUNA INNOVATIONS INCORPORATED (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) Richard D. Kurtz President and Chief Executive Officer Advanced Photonix, Inc. 2925 Boardwalk Drive Ann Arbor, MI 48104 Telephone: (734) 864-5600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copies to: Landey Strongin Tarter Krinsky & Drogin LLP 1350 Broadway New York, NY 10018 Telephone: ( ) 216-1177 Facsimile: ( ) 216-8001 January 30, 2015 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ☐ Note : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“ Exchange Act ”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes ). 13D 1. Name of Reporting Persons Advanced Photonix, Inc. 2. Check the Appropriate Box if a Member of a Group (see instructions) (a) ☐ (b) ☐ 3. SEC USE ONLY 4. Source of Funds (see instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Item 2(d) or 2(e) ☐ 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 3,862,924(1) 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 3,862,924 (1) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see instructions) ☐ Percent of Class Represented by Amount in Row 11 21.5% (2) Type of Reporting Person (see instructions) CO (1) Beneficial ownership of the shares of common stock, par value $0.001 per share (“ Luna Common Stock ”) of Luna Innovations Incorporated, a Delaware corporation (“ Luna ” or the “ Issuer ”) is being reported hereunder because the Reporting Person (as defined below) may be deemed to have beneficial ownership of such Luna Common Stock by virtue of the Voting Agreements described in Item4 below (the “ Voting Agreements ”). Neither the filing of this statement on Schedule13D nor any of its contents shall be deemed to constitute an admission by the Reporting Person that it is the beneficial owner of any of such shares for purposes of Section 13(d) of the Exchange Act and such beneficial ownership is hereby expressly disclaimed. The shares of Luna Common Stock over which the Reporting Person may be deemed to have shared voting power are composed of the 992,283 outstanding shares of Luna Common Stock, plus an aggregate of 337,335 shares of Luna Common Stock issued or issuable upon vesting of restricted stock units and an aggregate of 2,533,306 shares of Luna Common Stock underlying stock options that were exercisable on, or would become exercisable within 60 days of, the date of the Voting Agreements, all of which are currently among the securities subject to the Voting Agreements . (2) The percentages used herein are calculated based on an aggregate total of 15,094,808 shares of Luna Common Stock issued and outstanding as of January 30, 2015 . Item 1.Security and Issuer (a) This Schedule 13D relates to the Luna Common Stock. (b) The principal executive office of Luna is located at 1 Riverside Circle, Suite 400, Roanoke, Virginia 24016. Item 2. Identity and Background (a)-(c) This Schedule 13D is being filed by Advanced Photonix, Inc., a Delaware corporation (“
